Citation Nr: 0104093	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-06 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as the result of exposure to herbicides.

2.  Entitlement to service connection for a skin disorder, to 
include eczema and dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, R.M., and R.H.



ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.

This matter arises from a February 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

At his July 2000 Board hearing, the veteran raised the issues 
of entitlement to service connection for post-traumatic 
stress disorder and right knee and right ankle conditions.  
Since these issues have not been adjudicated, they are 
referred to the RO for appropriate action.

Evidence pertinent to the issues on appeal was received at 
the Board in July 2000.  The veteran's representative has 
waived initial RO consideration of this evidence.



FINDINGS OF FACT

1.  The veteran is not shown to have been diagnosed as having 
of chloracne.

2.  A current skin disorder is not shown to be causally or 
etiologically related to the veteran's period of active 
service.




CONCLUSIONS OF LAW

1.  Chloracne was not incurred or aggravated during active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1113, 1116 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2000).

2.  A skin disorder, to include eczema and dermatitis, not 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed, and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that the veteran's service 
medical records have been obtained and there is no indication 
that there are any relevant treatment records which have not 
been obtained.  In addition, the RO afforded the veteran VA 
examinations.  Therefore, the Board concludes that the VA has 
met its statutory duty to assist.

The veteran contends that he suffers from a skin disorder 
that began while serving in Vietnam.  The law provides that a 
veteran is entitled to service connection for disability 
resulting from a disease or injury incurred or aggravated 
while in service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

The Board observes that a veteran who, during active military 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); 
McCartt v. West, 12 Vet. App. 164 (1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  See 38 C.F.R. § 3.309(e).

A June 1968 service medical record indicates that the veteran 
complained of itching and appeared to have something "like 
ringworm."  An August 1968 service medical record noted a 
cyst like lesion on the veteran's nose, and a September 1968 
record indicates that the lesion had grown; the diagnosis was 
sebaceous cyst.  A November 1968 record reflects that an 
incision and drainage of the nasal cyst was performed.  The 
veteran denied having any skin disease on the medical history 
portion of his July 1969 service separation examination.  A 
clinical evaluation performed during the July 1969 service 
separation examination found the veteran's skin to be normal.

The veteran denied having any skin disease on the medical 
history portion of a February 1981 periodic Army National 
Guard examination.  A clinical evaluation performed during 
the February 1981 Army National Guard examination found the 
veteran's skin to be normal.

A January 1997 VA treatment record indicated that the veteran 
underwent the removal of a sebaceous cyst from his back.  VA 
records have revealed scaling on the veteran's feet and 
hands, as well as a lesion in the groin area; diagnoses 
include chronic eczema of the hand and foot.

In a June 1999 letter, the veteran's ex-wife stated that the 
veteran did not have a problem with his feet (itching and 
flaking) until his return from Vietnam.

At his June 1999 RO and July 2000 Board hearings, the veteran 
testified that he began to have skin problems while serving 
in Vietnam.  He stated that he experienced itching on his 
feet and hands.  He remarked that he was never diagnosed with 
a skin disorder but was given medical ointments.  The 
veteran's friends testified and indicated that the veteran's 
itching and scratching would sometimes cause public 
embarrassment.

In a June 2000 letter, a VA physician stated that the veteran 
had a long history of a rash on his feet and hands.

I.  Chloracne

There is no competent medical evidence demonstrating that the 
veteran suffers from chloracne or has ever been diagnosed 
with chloracne.  In the absence of evidence of evidence of a 
current disability, service connection for chloracne is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

II.  Other Skin Disorders

Inasmuch as the veteran is claiming that a skin disorder 
(excluding chloracne) may have resulted from his exposure to 
Agent Orange during his service in Vietnam, the Board notes 
that the veteran's currently diagnosed skin disabilities are 
not among the diseases listed in 38 C.F.R. § 3.309(e).  
Therefore, that section is not applicable to the veteran's 
claim and the veteran's skin disorder may not be presumed to 
be due to his exposure to Agent Orange.

Further, a review of the record shows that there is no 
medical evidence linking any veteran's current skin disorder 
to his active service or any incident during such service.  
It appears that the skin problems experienced during service 
did not result in chronic disability.  In this regard, the 
Board observes that the veteran's skin was clinically 
evaluated as normal on his July 1969 discharge examination 
and later on his February 1981 Army National Guard 
examination.  In any event, there is no medical evidence of a 
nexus or relationship between a current skin disorder and any 
incident of active service.  While the veteran has contended 
that he has a skin disability due to events during service, 
his contentions are insufficient to establish service 
connection since he is not shown to possess the expertise 
necessary to offer an opinion concerning the etiology of a 
current diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1995) (holding that laypersons are not 
competent to offer medical opinions).

As the veteran has not presented any competent medical 
evidence that he currently suffers from a skin disorder 
related to service, and as there is no medical evidence 
linking any continuity of symptomatology which the veteran 
claims to his current skin disorders, the Board finds and 
concludes that the preponderance of the evidence is against 
the veteran's claims.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the provisions of 38 U.S.C.A. 
§ 5107(b), as amended, are not applicable, and the appeal is 
denied.


ORDER

Service connection for chloracne, to include as the result of 
exposure to herbicides, is denied.

Service connection for a skin disorder, to include eczema and 
dermatitis, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  


 

